DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Application No. JP2017-104720 filed on 26 May 2017.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 18 October 2019, 07 January 2020, and 14 January 2020 have been considered by the examiner.


Claim Objections
Examiner requests Applicant to consider reviewing all claims regarding possible antecedence issues, unless Applicant intended the claims to recite features in their broadest possible interpretations. Following are a few examples based on claims 2-5.
Claim 2: “the estimation” in line 3 should read “an estimation”; “a predetermined rule” in line 4 should read “the predetermined rule”; “an operation” in line 6 should read “the operation”
Claim 4: “a predetermine rule” in line 2-3 should read “the predetermined rule”; and “a warning” in lines 4-5 should read “the warning”
Claim 5: “a person” in line 2 should read “the person”; “a basis” in lines 2-3 should read “the basis”; and “a predetermined rule” in line 4 should read “the predetermined rule”


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-16 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Referring to independent claim 1, this claim recites the claim limitation “a sensor data acquisition part”, “a control part”, and “a notification part”.  For purposes of examination, as described in paragraphs [0014] of the published specification, each the “a sensor data acquisition part”, “a control part”, and “a notification part” will be construed as a computer running a program. Claims 2-16 are dependent claims of independent claim 1.

Because the referred claim limitations of claims 1-16 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 2 recites “the detected person” in lines 2-3. It is unclear what Applicant means by “the detected person”, when claim 1 recites “… detecting a person who is likely to violate a predetermined rule after operating the object of interest…” and claim 2 recites “… detecting a person who approaches the object of interest …”.  For examining purposes, “the detected person” in lines 2-3 has been interpreted to mean “the detected person who approaches the object of interest …”. Appropriate correction is required.
Claims 3-16 are dependent claims of claim 2. The claim 2 is rejected under 35 U.S.C. 112(b), and therefore, claims 3-16 are rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 10,446,018 B1), hereinafter ‘Han’.

Regarding claim 1, Han teaches:
An information processing apparatus comprising: (Han: Abstract “Some embodiments provide a warning prompt control module which adjustably controls the display of warning prompts for vehicle elements in a vehicle, based on a determined profile with which the occupant is associated.”; column 3 lines 10-12 “FIG. 7 illustrates a computer system that may be configured to include or execute any or all of the embodiments described herein.”)
a sensor data acquisition part configured to acquire sensor data output from a sensor; and (Han: column 10 lines 9-26 “In some embodiments, module 120 monitors the driving performance associated with manual navigation of the vehicle 110 by one or more occupants 140 of the vehicle 110 and can adjust one or more sets of interaction history 138 associated with a selected user profile 130 based on monitoring the driving performance of an occupant 140 associated with the selected profile 130. For example, module 120 can monitor one or more aspects of the driving performance of the occupant 140 manually navigating the vehicle 110, based on monitoring sensor data generated by one or more sensor devices 114, including one or more accelerometers, wheel turning sensors, [The module 120 part that monitors sensor data generated by the sensor devices reads on “a sensor data acquisition part”.]
a control part configured to restrict an operation on an object of interest when detecting a person who is likely to violate a predetermined rule after operating the object of interest on a basis of the sensor data, and to remove the restriction of the operation on the object of interest after giving a warning on a basis of the predetermined rule via a notification part. (Han: column 8 lines 1-8 “A prompt profile 124 includes a set of warning prompt interaction rules data 131 which specifies how one or more of trigger events 127, content of warning prompts 129, etc. for the vehicle element identified in data 125 can be adjusted, utilized, etc. based on warning prompt interaction history associated with a user profile of an occupant 140 of the vehicle 110.”; column 17 lines 6-24 “At 430, the driving performance of the identified user who is manually navigating the vehicle is tracked, via monitoring of one or more of the occupant via interior sensor devices, driving parameters of the manual navigation via vehicle sensor devices, some combination thereof, etc. At 432, a warning prompt interaction history included in the user profile associated with the identified user and associated with the warning prompt provided at 426 is updated based on the tracking at 430. For example, where a user is determined, at 430, to be utilizing a vehicle element in a manner which is inconsistent with a characterization of proper utilization of the vehicle element, the interaction history associated with warning prompts for the vehicle element can be updated to reduce the quantity of [The rear-view camera device and the module 120 part that enables the rear-view camera device reads on “a control part”, and the module 120 part that displays the warning reads on “a notification part”. The user reads on “a person”, the warning prompt read on “a warning”, and not enabling the rear-view camera based on the user’s history of improperly using the rear-view camera device (that is without the supplemental manual observation) reads on “to restrict an operation when … likely to violate a predetermined rule”. Enabling the rear-view camera device upon acknowledgement after giving the warning and reads on “to remove the restriction of the operation … after giving a warning”. Maintaining proper utilization of the vehicle element or the rear-view camera device reads on “a predetermined rule”.]

Regarding claim 2, Han teaches all the features of claim 1.
Han further teaches:
wherein when detecting a person who approaches the object of interest on a basis of the sensor data and acquiring information on which the estimation that the detected person is likely to violate a predetermined rule after operating the object of interest is based, (Han: column 1 line 60 – column 2 line 8, figure 4 “Some embodiments provide a warning prompt control module which adjustably controls the display of warning prompts for vehicle elements in a vehicle to an occupant of the vehicle, based on a determined user profile with which the occupant is associated. An occupant detected in the vehicle interior can be associated with a user profile based on a sensor data representation of the occupant correlating with a sensor data representation included in the user profile, accessing a user profile from a user device supporting the occupant, etc. A user profile can include interaction history data which indicate historical interactions between the user and warning prompts for a vehicle element. Displaying a warning prompt for a vehicle element to a user can be adjustably controlled based on the interaction history data, included in a user profile of the user, which is associated with the vehicle element.”; column 17 lines 6-24 “At 430, the driving performance of the identified user who is manually navigating the vehicle is tracked, via monitoring of one or more of the occupant via interior sensor devices, driving parameters of the manual navigation via vehicle sensor devices, some combination thereof, etc. At 432, a warning prompt interaction history included in the user profile associated with the identified user and associated with the warning prompt provided at 426 is updated based on the tracking at 430. For example, where a user is determined, at 430, to be utilizing a vehicle element in a manner which is inconsistent with a characterization of [Determining the occupant who will be using the vehicle element reads on “detecting a person who approaches the object of interest…”.]
the control part restricts an operation on the object of interest, gives a warning to follow the predetermined rule via the notification part, and then removes the restriction of the operation on the object of interest. (Han: column 17 lines 25-40 “For example, where a vehicle element includes a rear-view camera device, proper utilization of the device includes maintaining manual observation of the external environment behind the vehicle, so that the camera device provides images which supplement the occupant's situational awareness, and the tracking at 430 includes determining that the user is utilizing images captured by the rear-view camera in place of manually observing the environment behind the vehicle, the updating at 432 can include updating an interaction history, included in the user profile with which the user is associated and associated with warning prompts for the rear-view camera, so that the prompts, indicating that proper utilization of the rear-view camera images is as a supplement to manual observation, are more frequent, require manual interaction with a vehicle interface to acknowledge before the rear-view camera is enabled, etc.”)

Regarding claim 3, Han teaches all the features of claims 1-2.
Han further teaches:
wherein the information on which the estimation that the predetermined rule is likely to be violated is based is a past action history of the detected person or a current time/date. (Han: column 17 lines 6-24 “At 430, the driving performance of the identified user who is manually navigating the vehicle is tracked, via monitoring of one or more of the occupant via interior sensor devices, driving parameters of the manual navigation via vehicle sensor devices, some combination thereof, etc. At 432, a warning prompt interaction history included in the user profile associated with the identified user and associated with the warning prompt provided at 426 is updated based on the tracking at 430. For example, where a user is determined, at 430, to be utilizing a vehicle element in a manner which is inconsistent with a characterization of proper utilization of the vehicle element, the interaction history associated with warning prompts for the vehicle element can be updated to reduce the quantity of interactions with warning prompts for the vehicle element. As a result, the user, having been determined to be utilizing the vehicle element improperly, is provided with warning prompts which are more frequent, intrusive, etc. until the user is determined to be utilizing the vehicle element properly.”) [The interaction history reads on “a past action history”.]

Regarding claim 17:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 18:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of KOGA (JP 2006028795 A), hereinafter ‘Koga’.

Regarding claim 4, Han teaches all the features of claims 1-2.
Han does not explicitly teach: wherein when estimating that the detected person is likely to violate a predetermined rule after opening an opening/closing part of a housing part, the control part locks the opening/closing part of the housing part, gives a warning to follow the predetermined rule via the notification part, and then unlocks the opening/closing part of the housing part.
Koga teaches:
wherein when estimating that the detected person is likely to violate a predetermined rule after opening an opening/closing part of a housing part, the control part locks the opening/closing part of the housing part, gives a warning to follow the predetermined rule via the notification part, and then unlocks the opening/closing part of the housing part. (Koga: Abstract “An object of the present invention is to provide a door lock control device capable of [The building reads on “a housing part”, the door reads on “an opening/closing part”, and the third party unlocking the door reads on “to violate a predetermined rule”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han and Koga before them, to modify the warning control system to incorporate applying the warning control system to the door lock/unlock control of a building.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for issuing warning to discourage opening of the door by an unwanted third party (Koga: page 2, second full paragraph from the bottom “According to the third aspect of the present invention, when the operation 

Regarding claim 6, Han teaches all the features of claims 1-2.
Han does not explicitly teach: wherein when specifying a person who approaches a housing part on a basis of the sensor data, and estimating that the person is likely to violate a predetermined rule after opening an opening/closing part of the housing part from a past action history of the specified person, the control part locks the opening/closing part of the housing part, gives a warning to follow the predetermined rule via the notification part, and then unlocks the opening/closing part of the housing part.
Koga teaches:
wherein when specifying a person who approaches a housing part on a basis of the sensor data, and estimating that the person is likely to violate a predetermined rule after opening an opening/closing part of the housing part from a past action history of the specified person, the control part locks the opening/closing part of the housing part, gives a warning to follow the predetermined rule via the notification part, and then unlocks the opening/closing part of the housing part. (Koga: Abstract “An object of the present invention is to provide a door lock control device capable of unlocking a door lock of a building without lowering the security level of the building without having a key or the like for locking and unlocking the door.”; page 2, second full paragraph from the bottom “According to the third aspect of the present invention, when the operation means is operated in a mode other than the unlocking operation mode, a warning is issued by the notification unit. Usually, since it is difficult for a third party to operate the operating means in the unlocking operation mode, it is conceivable to operate the operating means as needed to unlock the door. In such a case, a warning for an unauthorized operation is issued before the door is unlocked, and a third party can be threatened. For this reason, there is a high possibility that a third party gives up the operation of the operating means because of fear of issuing a warning, or when he / she is threatened by the warning. Therefore, according to the door lock control device of the present invention, the unauthorized unlocking of the door based on the unauthorized operation of the operation means can be more effectively suppressed, and the security level of the building can be further improved.”) [The building reads on “the housing part”, the door reads on “an opening/closing part”, and the third party unlocking the door reads on “to violate a predetermined rule”. The third party reads on “a person who approaches a housing part”, and the third party being a person who has not been registered or authorized to operate the door or no past action reads on “a past action history of the specified person”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han and Koga before them, 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for issuing warning to discourage opening of the door by an unwanted third party (Koga: page 2, second full paragraph from the bottom “According to the third aspect of the present invention, when the operation means is operated in a mode other than the unlocking operation mode, a warning is issued by the notification unit. Usually, since it is difficult for a third party to operate the operating means in the unlocking operation mode, it is conceivable to operate the operating means as needed to unlock the door. In such a case, a warning for an unauthorized operation is issued before the door is unlocked, and a third party can be threatened. For this reason, there is a high possibility that a third party gives up the operation of the operating means because of fear of issuing a warning, or when he / she is threatened by the warning. Therefore, according to the door lock control device of the present invention, the unauthorized unlocking of the door based on the unauthorized operation of the operation means can be more effectively suppressed, and the security level of the building can be further improved.”)


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of ERHART (AT 13 308 U1), hereinafter ‘Erhart’.
Regarding claim 7, Han teaches all the features of claims 1-2.
Han does not explicitly teach: wherein the object of interest is a garbage pickup box, and when detecting a person who approaches the garbage pickup box and estimating that the person is likely to violate a garbage disposal rule after opening a lid part of the garbage pickup box, the control part locks the lid part of the garbage pickup box, gives a warning to follow the garbage disposal rule via the notification part, and then unlocks the lid part of the garbage pickup box.
Erhart teaches:
wherein the object of interest is a garbage pickup box, and when detecting a person who approaches the garbage pickup box and estimating that the person is likely to violate a garbage disposal rule after opening a lid part of the garbage pickup box, the control part locks the lid part of the garbage pickup box, gives a warning to follow the garbage disposal rule via the notification part, and then unlocks the lid part of the garbage pickup box. (Erhart: page 2, eighth full paragraph “According to a first aspect of the invention, a garbage collection display device for displaying information regarding garbage collection dates is described. The described apparatus comprises (a) a memory for storing data indicative of garbage collection dates, (b) a controller, and (c) an indicator for indicating an approaching garbage collection date. The controller is adapted to determine a difference between a current time and a future pickup date and further adapted to drive the indicator in accordance with the determined difference that the indicator outputs a first predetermined signal if the determined difference is less than a first predetermined value is. The indicator has a light source, in particular a light-emitting diode, and the first predetermined signal is a flashing signal with a first flashing frequency. The controller is further adapted to drive the indicator such that the indicator emits a flashing signal at a second flashing frequency which is higher than the first flashing frequency when the determined difference is less than a second predetermined value, the second predetermined value being less than first predetermined value is. The described device is based on the idea to actively and [The indication to take the garbage out reads on “gives a warning to follow the garbage disposal rule”. The warning by the garbage collection display device is based on the assumption that the user is likely to forget to take the garbage out for collection by the garbage collection date, which reads on “the detected person is likely to violate a garbage disposal rule”. Upon turning off user may proceed using the garbage container.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han and Erhart before them, to modify the warning control system to incorporate applying the warning control system to the trash or garbage disposal container operations.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for issuing warning to discourage missing trash or garbage disposal collection date (Erhart: page 3, first paragraph “The garbage collection date display device lets a user recognize that the time to the next collection date is shorter than the first predetermined value by delivery of the first predetermined signal. Thus, the user can timely turn off the corresponding bin for emptying, without having to search in a calendar or similar information.”).

Regarding claim 8, Han and Erhart teach all the features of claims 1-2 and 7.

wherein the control part estimates whether or not the detected person is likely to violate a garbage disposal rule after opening the lid part of the garbage pickup box on a basis of a current time/date and a garbage disposal time/date defined in the garbage disposal rule. (Erhart: page 2, eighth full paragraph “According to a first aspect of the invention, a garbage collection display device for displaying information regarding garbage collection dates is described. The described apparatus comprises (a) a memory for storing data indicative of garbage collection dates, (b) a controller, and (c) an indicator for indicating an approaching garbage collection date. The controller is adapted to determine a difference between a current time and a future pickup date and further adapted to drive the indicator in accordance with the determined difference that the indicator outputs a first predetermined signal if the determined difference is less than a first predetermined value is. The indicator has a light source, in particular a light-emitting diode, and the first predetermined signal is a flashing signal with a first flashing frequency. The controller is further adapted to drive the indicator such that the indicator emits a flashing signal at a second flashing frequency which is higher than the first flashing frequency when the determined difference is less than a second predetermined value, the second predetermined value being less than first predetermined value is. The described device is based on the idea to actively and automatically notify the user that a garbage collection date is approaching.”) [The future pick up time or the garbage collection date reads on “a garbage disposal time/date”, and indicator logic reads on “the garbage disposal rule”.]
The motivation to combine Han and Erhart, which teach the features of the present claim, as submitted in claim 7, is incorporated herein.


Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Erhart, further in view of ISHII (JP 2010020575 A), hereinafter ‘Ishii’.
Regarding claim 9, Han and Erhart teach all the features of claims 1-2 and 7.
Han and Erhart do not explicitly teach: wherein the control part specifies the detected person, and estimates whether or not the person is likely to violate a garbage disposal rule after opening the lid part of the garbage pickup box on a basis of a past garbage disposal rule violation history of the specified person.
Ishii teaches:
wherein the control part specifies the detected person, and estimates whether or not the person is likely to violate a garbage disposal rule after opening the lid part of the garbage pickup box on a basis of a past garbage disposal rule violation history of the specified person. (Ishii: page 2, first full paragraph “In addition, the trash input history can be managed, and the user can check his / her trash output history on the homepage via the Internet. In addition, the garbage collection history can be confirmed, and a point return service is implemented to promote the effect of raising awareness.”; page 3, sixth full paragraph “According to the invention of claim 1, the garbage comparison data 3 in Table 1 adds items such as ID, kind of garbage, disposal method, collection date, collection day of week, execution, different warnings, etc. as necessary, and at the time of garbage separation Comparison data.”; page 3, seventh full paragraph “According to the first aspect of the present invention, data for managing a user history by increasing fields as necessary, such as ID, type of trash, date of introduction, number of pieces, user number, and duplication prevention.”; page 3, bottom paragraph “When you [The comparison data with collection date data to determine correct disposal of different types of garbage reads on “a past garbage disposal rule violation history”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han, Erhart and Ishii before them, to modify the warning control system of trash or garbage disposal to incorporate keeping track of historical data with regards to the user’s trash or garbage disposal activities.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for the user to be rewarded for encouraging behavior not to misuse the trash or garbage disposal system (Ishii: page 3, bottom paragraph “When you move to the details screen, you can list the trash disposal history and check the type, date, and number of trash, but not all trash can be confirmed). When the point service is implemented, the number of points can be confirmed and proved on this website, so services that can be exchanged for various other products such as gold vouchers, gift certificates, book coupons, shopping coupons, etc. can be implemented according to the points.”).


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Logan (US 2006/0237427 A1), hereinafter ‘Logan’.

Regarding claim 10, Han teaches all the features of claims 1-2.
Han does not explicitly teach: wherein the object of interest is a refrigerator, and when detecting a person who approaches the refrigerator and estimating that the person is likely to overeat after opening a door part of the refrigerator, the control part locks the door part of the refrigerator, gives a warning against overeating via the notification part, and then unlocks the door part of the refrigerator
Logan teaches:
wherein the object of interest is a refrigerator, and (Logan: Abstract “Methods and apparatus for managing the content of containers, such as existing kitchen cabinets, refrigerators, storage rooms and lockers, and medicine cabinets.”)
when detecting a person who approaches the refrigerator and estimating that the person is likely to overeat after opening a door part of the refrigerator, the control part locks the door part of the refrigerator, gives a warning against overeating via the notification part, and then unlocks the door part of the refrigerator. (Logan: [0022] “3. The system may include a mechanism that allows a person to identify oneself to the system by inputting a password or pin-number, or by identification information acquired by a biosensor. In this manner, different opening rules can be devised for different persons.”; [0051] “5. To be opened based on the number of previous transgressions recorded per person per time period. For example, a rule may be established which sets up the conditions that, if a specified person has opened the refrigerator [Identifying the person reads on “detecting a person”. The number of times the person has opened the refrigerator door reads on “estimating that the person is likely to overeat”. Warning after four opening but only locking upon seventh opening reads on, that fifth and sixth opening is allowed after the warning, which reads on “gives a warning against overeating via the notification part, and then unlocks the door part of the refrigerator”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han and Logan before them, to modify the warning control system to incorporate applying the warning control system to the door lock/unlock control of a refrigerator.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for assisting user to avoid eating too much (Logan: [0017] “The world's population grows more overweight by the year-and the most effective diet is to get tempting food out of reach. Lockable cabinets offer the convenience of having stuff items around when you want/need/deserve them without the constant temptation of having everything always available on-demand.”).

Regarding claim 11, Han and Logan teach all the features of claims 1-2 and 10.
Logan further teaches:
wherein the control part specifies the detected person, and estimates whether or not the person is likely to overeat on a basis of a past door opening/closing history of the specified person. (Logan: [0051] “5. To be opened based on the number of previous transgressions recorded per person per time period. For example, a rule may be established which sets up the conditions that, if a specified person has opened the refrigerator door and the door of a kitchen cabinet containing food more than four times on a given day, the system may issue an audible warning signal using the speaker 111, and display a warning message on the display screen 109, and then refuse access to both the refrigerator and the cabinet after either was opened for a combined total of more than six times.”)
The motivation to combine Han and Logan, which teach the features of the present claim, as submitted in claim 10, is incorporated herein.


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Hugron et al. (US 2014/0114502 A1), hereinafter ‘Hugron’.

Regarding claim 12, Han teaches all the features of claims 1-2.
Han does not explicitly teach: wherein the object of interest is a moving object, and when specifying a person who starts up the moving object on a basis of the sensor data, and estimating that the person is likely to violate a predetermined rule after starting up the moving object from a past action history of the specified person, the control part restricts starting up the moving object, gives a warning to follow the predetermined rule via the notification part, and then removes the restriction of the startup of the moving object.

wherein the object of interest is a moving object, and when specifying a person who starts up the moving object on a basis of the sensor data, and estimating that the person is likely to violate a predetermined rule after starting up the moving object from a past action history of the specified person, the control part restricts starting up the moving object, gives a warning to follow the predetermined rule via the notification part, and then removes the restriction of the startup of the moving object. (Hugron: [0149]- [0154] “[0149] When the ignition is switched by the driver, the system (2) changes from standby mode to active mode. [0150] The driver is identified by a fingerprint using a scanning device. [0151] An alcohol vapor level of in the immediate vicinity of the driver is tested with the MQ3 alcohol vapor detector (25) from Hanwei.TM.. [0152] Once these two criteria have been verified, the Ange Gardien.TM. system applies the preference profile configuration associated with the identified driver, particularly with regard to the display of a message, presented when a certain number of violations having certain severity within a reasonable time, of the severity of faults, the frequency warning displays, maximum occurrence, emergency call number, etc. The system then allows the engine to start. [0153] When the vehicle starts, the Ange Gardien.TM. system is activated and the positioning and speed information collected by the module (2) for the moving vehicle is stored in a database (not shown) of the module (2). [0154] The module (2) compares these data, notably the vehicle speed with the speed limit in the location of the vehicle (1).”) [Starting the engine of a vehicle reads on “starts up the moving object”, detecting the driver’s alcohol level to determine the driver’s condition to drive reads on “estimating that the person is likely to violate a predetermined rule”. Alcohol detector being applied to the user reads on “a warning” and then allowing the engine to start based on the determination reads on “then removes the restriction…”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han and Hugron before them, to modify the warning control system to incorporate applying the warning control system to the starting of ignition of a vehicle engine.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for assisting user to avoid possible accident (Hugron: [0229] “It has also been found that vehicles equipped with the system of the present disclosure and with the SV-go.RTM. loyalty system bring a reduction in the number of accidents and a greater loyalty to a dealer.”).

Regarding claim 13, Han and Hugron teach all the features of claims 1-2 and 12.
Hugron further teaches:
wherein the control part restricts a physical operation on a startup key, a button, or a switch, or restricts an engine ignition operation as restriction of the startup of the moving object. (Hugron: [0149] “When the ignition is switched by the driver, the system (2) changes from standby mode to active mode.”)
The motivation to combine Han and Hugron, which teach the features of the present claim, as submitted in claim 12, is incorporated herein.

Regarding claim 14, Han and Hugron teach all the features of claims 1-2 and 12.
Hugron further teaches:
wherein the control part specifies a person who drives an automobile as the moving object, and estimates whether or not the person is likely to violate a traffic rule after starting driving on a basis of a past traffic rule violation history of the specified person. (Hugron: [0074]-[0080] “[0074] the system additionally includes a physical interface usable to connect the system to perform various modifications and/or transfer of data in the database that was used to program the system according to the profile of the driver (e.g. as a of function age, sex, history); [0075] the system comprises for example a driver identification device to associate their identity with occurrences and nature of anomalies while driving under their responsibility and/or to give a conductor access to the controls of the vehicle after the identification device has validated that the conductor is an authorized person; [0076] the system comprises a decision algorithm for determining the level of action (restrictions on the driver and/or on the vehicle) according to the nature and severity of the events (weight coefficient) as well as their frequencies and simultaneity of their occurrence, and [0077] The system has a data storage unit connected to the central processing unit of the system. [0078] For example, these systems may have an accelerometer for detecting one or more of the following activities: [0079] dangerous driving and/or loss of attention; [0080] cutting the path of another vehicle, including at high speed on a highway, and/or including avoidance maneuvers in urban areas.”)
The motivation to combine Han and Hugron, which teach the features of the present claim, as submitted in claim 12, is incorporated herein.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Stempora (US 2015/0019266 A1), hereinafter ‘Stempora’.
Regarding claim 15, Han teaches all the features of claims 1-2.
Han does not explicitly teach: wherein when detecting that a hand of the person approaches the object of interest on a basis of the sensor data, the control part gives a warning for the person who is likely to violate a predetermined rule after operating the object of interest.
Stempora teaches:
wherein when detecting that a hand of the person approaches the object of interest on a basis of the sensor data, the control part gives a warning for the person who is likely to violate a predetermined rule after operating the object of interest. (Stempora: [0022] “In one embodiment, the portable device and/or vehicle comprises one or more sensors or components that can provide information for determining a global position or location (such as longitudinal and latitudinal coordinates), relative position or location (such as determining that the location of the portable device is near the driver's seat, the driver's left hand, or within a pocket or purse, for example), or local position or location (on a freeway, in a vehicle, on a train).”; [0111] “In a further embodiment, the cognitive analysis algorithm, the vehicle operation performance algorithm, the risk performance algorithm, or other algorithm performs a risk assessment and one or more algorithms executed on the portable device or vehicle provides information or a warning of the danger of operating one or more functional features or software components or applications (on the portable device or vehicle) while driving under the current (or future expected) operator or environmental conditions.”) [Determining dangerous use of the portable device being held by the vehicle driver’s hand reads on “detecting that a hand of the person approaches the object of interest”, and the risk of danger from operating the portable device while driving under the current or future condition reads on “likely to violate a predetermined rule after operating the object of interest”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Han and Hugron before them, to modify the warning control system to incorporate applying the warning control system to the portable device usage in driver’s hand while driving under the current or future conditions.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for assisting user to avoid possible restriction related incident (Stempora: [0103] “provides (or provides information for) an alert, a notification, or response indication information related to the legal restriction; and/or limits or prevents the use of a portable device feature or function, a vehicle feature or function, or a portable device software or software component by the portable device operator while operating the vehicle.”).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Georgiou et al. (US 2013/0202121 A1), hereinafter ‘Georgiou’.
Regarding claim 16, Han teaches all the features of claims 1-2.
Han does not explicitly teach: wherein the object of interest is a music player, and when specifying a person who starts up the music player on a basis of the sensor data, and estimating that the person is likely to listen to music at a sound volume exceeding a predetermined value after reproducing music in the music player from a past sound volume adjustment history of the specified person, the control part restricts the reproduction operation of the music player, gives a warning to listen at an appropriate sound volume via the notification part, and then removes the restriction of the reproduction operation of the music player.
Georgiou teaches:
wherein the object of interest is a music player, and when specifying a person who starts up the music player on a basis of the sensor data, and estimating that the person is likely to listen to music at a sound volume exceeding a predetermined value after reproducing music in the music player from a past sound volume adjustment history of the specified person, the control part restricts the reproduction operation of the music player, gives a warning to listen at an appropriate sound volume via the notification part, and then removes the restriction of the reproduction operation of the music player. (Georgiou: [0013] “4. Visual Display Control: display of the volume output level of the system, as set by the user and/or as adjusted by the volume limiter. It also is used to display warning/alert messages. Such messages may be "Safe time & volume exceeded, volume has been reduced" or (if the automatic volume control is disabled) "Please reduce volume now to avoid hearing damage".”; [0014] “In at least one exemplary embodiment, the SPL_Dose is converted to a time value indicating the total remaining time that the user can continue to listen to reproduced audio content at a given average SPL value (e.g. an SPL value approximately equal to the recent average SPL value generated by reproduced audio content). The user can be informed of this time value using visual and/or sound means, as with the SPL_Dose.”) [The amount of exposure at a dangerous volume reads on “a past sound volume adjustment history”, and the warning to the user without automatically adjusting the volume reads on “gives a warning to … then removes the restriction”.]

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for reducing the risk of excessive exposure to damaging sound volume (Georgiou: Abstract “A method of warning and/or reduction of risk of ear damage of a hearer by excessive exposure to relatively high volume and/or frequency of sound, wherein a non-audio input representative of desired sound and/or ambient sound is employed to warn of said risk and/or said risk is automatically reduced.”).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Examiner, Art Unit 2116